Citation Nr: 1341519	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-24 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for basic eligibility to receive Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant, her sister and a friend




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to April 1987. He died in 2005. The appellant is his surviving spouse.        

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In furtherance of this claim, a July 2012                 Travel Board hearing was held at the St. Petersburg, Florida Regional Office (RO) before the undersigned Acting Veterans Law Judge. 

In July 2012, the appellant provided additional evidence, accompanied by a waiver of RO original jurisdiction. See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.









REMAND

This claim for recognition as a surviving spouse of the Veteran was originally denied based on a lack of establishment of the requirement of continuous cohabitation between the Veteran and the appellant preceding the Veteran's death.  Governing regulations require that to qualify as a "surviving spouse," one must have had continuous cohabitation with the Veteran from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of either party.          See 38 C.F.R. § 3.50(b)(1) (2013). Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation. See 38 C.F.R. § 3.53(a).

In this case, there was an approximate one and one-half year period for which there was no continuous cohabitation, up until when the Veteran passed away in 2005 from complications of multiple sclerosis. The parties never formally imitated a divorce, as the appellant points out, and further identifies that her role as a continuous caregiver for over a decade as the Veteran's condition unfortunately deteriorated became the cause of considerable and debilitating psychological stress to her. It was in this setting that she ceased cohabitation with the Veteran and was required to seek an apportionment of his VA compensation benefits at the time.

Thus far, the record provides a limited basis to best evaluate this claim, as a comprehensive evaluation cannot be made without access to contemporaneous         VA and private clinical records and information brought to the Board's attention.               Such development is appropriate where involving a petition to reopen a previously denied claim. See 38 C.F.R. § 3.159(c).




Accordingly, the case is REMANDED for the following action:

1. Contact the Hospice of Palm Beach County and request complete records of all pertinent treatment for the Veteran from the years 2004 and 2005, and associate this information with the claims file. Also request directly from this facility, to the best recollection and understanding of the personnel who treated the Veteran during the aforementioned time period (including a       Dr. Gonzalez), what were the precipitating circumstances involving the determination that following a period of a few weeks hospitalization in July 2004, the Veteran would be released to reside for the time being with his parents and no longer with his spouse.

2. Confirm where the Veteran underwent VA treatment for his multiple sclerosis from 2004 to 2005 (presumably at a location near his home in Florida, most likely the West Palm Beach VA Medical Center (VAMC)) and obtain all pertinent records, associating them with the claims file.  

3. Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the appellant and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).


